ELECTRONIC RECORD                          tun
 COA#       01-13-00140-CR                        OFFENSE:       THEFT


 STYLE:     agbezejames                           COUNTY:        Harris

 COA DISPOSITION:      AFFIRM                     TRIAL COURT:   180th District Court


 DATE: 07/25/2014                 Publish: NO     TCCASE#:       1288928




                         IN THE COURT OF CRIMINAL APPEALS


 STYLE:    AGBEZE, JAMES v.

          flffeUAW^                    Petition
                                                      CCA#:
                                                                 U3§*i*
                                                      CCA Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                      JUDGE:
 DATE:                J0///20/1/                      SIGNED:                           PC:_
 JUDGE:               /^t CoUU4s>~~>                  PUBLISH:                          DNP:




                                                         fifP£LL At/J r'$               MOTION FOR
     ftPftU/llJr1 PETITION                          REHEARING IN CCA IS:     a*-n>&cf          So* t*f.2W
                                                                                                    -/

FORDISCREHONARY REVIEW                              JUDGE:       A
TS       fafUSfh           —
                                                                             ELECTRONIC RECORD

     hh,